                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO

In re:                                           Chapter 7

SUZANNE BAIR,                                    Case No. 1:18-bk-12585

               Debtor.                           Adversary proceeding 1:18-ap-01062

                                                 Judge Beth A. Buchanan
BARESTONE, LLC, et al.,

               Plaintiffs,

         v.

SUZANNE BAIR,

               Defendant-Debtor.



               DEBTOR’S ANSWER TO FIRST AMENDED COMPLAINT



                                     FIRST DEFENSE

         In response to the first amended complaint, Debtor answers as follows.

         1.    Debtor admits the allegations in paragraphs 1-3.

         2.    In response to paragraph 4, Debtor admits that she is Debtor in the

underlying Chapter 7 proceeding but denies all remaining allegations.

         3.    In response to paragraph 5, Is Suzanne the sole member/owner of Bair

Build?

         4.    Debtor denies for lack of knowledge the allegations in paragraph 6.


                                             1
       5.      In response to paragraph 7, Debtor admits that Bairstone is an Ohio Limited

Liability company but denies for lack of knowledge where Kingstone, which is operating

Barestone, is conducting its business.

       6.      In response to paragraph 8, Debtor admits that Bairstone was formed but

denies the remainder.

       7.      Debtor admits the allegations in paragraph 9.

       8.      In response to paragraph 10, Debtor admits that the documents attached as

Exhibits A and B to the Complaint are true and accurate copies and states that they speak

for themselves. Further answering, Debtor admits that the Operating Agreement was

executed by DJ Bair—not Debtor—and that the Operating Agreement states that DJ

Bair—again, not Debtor—is the manager of Bair Build, LLC. In other words, the

Operating Agreement defeats the Plaintiffs’ allegations. Lastly, Debtor admits that

members of Bairstone made capital contributions but denies the remainder of the

allegations.

       9.      In response to paragraph 11, Debtor admits that Bair Build created the value

for Bairstone and purchased certain parcels of real property. Bair Build and the Debtor

obtained a loan from Union Savings Bank, which the Debtor, not Plaintiff, Kingston had

to personally guarantee The Plaintiff Kingston was not an obligors on the loan with Union

Savings so the allegation that Plaintiffs relied upon any alleged representations to Union

Savings or was damaged as a result, is frivolous. If Bair Build misrepresented facts to the



                                             2
Union Savings as alleged, which the Debtor denies, the Plaintiffs were not damages as a

result and only the Debtor and her late husband and DJ Bair were damaged.            Debtor

denies all remaining allegations as written.

       10.    In response to paragraphs 12 and 13, Debtor admits that Bair Build

originated contracts to remolded the parcels of real estate on June 30, 2015 and July 16,

2015, and as the Plaintiffs know and understood, Bair Build not Bairstone, would be the

general contractor that would be performing the work. The Plaintiffs wanted to isolate

themselves from liability from the customer or the contractors so instead of Bairstone

being the general contract, it was just the real estate holding company. As the Plaintiffs

know and requested, Bair Build and entered into a direct contractual relationship with

the customer and pursuant to the contract, the customer paid the security deposit to the

Bair Build because it was the general contractor for the remodeling. As such, the deposit

was appropriately paid to Bair Build. Furthermore, Bair Build denies it is was improper

for the security deposit to be paid to Bair Build because according to Section 6.4(a) of the

Operating Agreement, Bairstone owed Baird Build an 11% construction management fee,

which Bairstone was required to pay monthly as construction progressed, and the

execution of the purchase contracts was the commencement of the construction. In other

words, any such payment was proper and consistent with the Operating Agreement.

Additionally, if the receipt of the security deposit were theft (as the Plaintiffs improperly

allege and Debtor denies), any claim would be barred by the 1 year statute of limitations



                                               3
to pursue a civil theft claim. Bair Build agrees it could not sell the real estate nor did it

ever attempt to do so. Debtor denies the remainder of the allegations in paragraphs 12

and 13.

       11.    In response to paragraph 14, Debtor admits that in June 2015 and July 2015,

the Plaintiffs inappropriately demanded the security deposits be paid to Bairstone,

notwithstanding the fact that Bair Build was the general contractor and was solely and

exclusively liable to the contractors and needed the money to pay the same and the

Operating Agreement which expressly obligated Bare stone’s to pay Bair Build on

monthly basis. Debtor denies the remainder of the allegations.

       12.    Debtor admits the allegations in paragraph 15.

       13.    In response to paragraph 16, Debtor admits that Bair Build started

construction but denies all remaining allegations. Further answering, Debtor states that

the construction documents would speak for themselves.

       14.    Debtor denies for lack of knowledge what statements or communications

are referred to in paragraph 17, but such documents would speak for themselves, and the

projections cannot form the basis of a fraud claim. Additionally, as the manager of

Bairstone, Bair Build did not need Bairstone or Kingston’s consent to draw additional

funds on the construction loan, and Plaintiffs neither relied upon—nor changed their

position based upon—the construction projections. Kingston was not an obligor on the

loan but the Debtor was so if Bair Build’s statements to the lender were false, which the



                                             4
Debtor denies, it only hurt the Debtor not Kingston. Debtor denies the remainder of the

allegations.

       15.     Debtor denies the allegations in paragraph 18. Further answering, Debtor

states that the alleged misrepresentations were not made by Debtor, nor did the Debtor

obtain any benefit from the alleged misrepresentations and therefore, they cannot form

the basis for a non-dischargeable claim.

       16.     Debtor denies the allegations in paragraph 19. Further answering, Debtor

states that the allegation that Bair Build concealed from Union Savings Bank mechanic’s

liens or judgments—which are matters of public record that Union Savings Bank was

checking with each draw request—is ludicrous. Additionally, according to the Operating

Agreement, Bair Build was entitled to receive $85,360 as its construction management fee.

       17.     Debtor denies the allegations in paragraph 20. Further answering, Debtor

states that any alleged theft or larceny, which Debtor denies, is barred by the 1year statute

of limitations.

       18.     In response to paragraph 21, Debtor states that Exhibit D, which is signed

by DJ Bair—not Debtor—speaks for itself, and the statements therein cannot form the

basis of a fraud claim because they are projections. Debtor denies the remainder of the

allegations as written.

       19.     Debtor admits the allegations in paragraph 22.




                                             5
      20.    In response to paragraph 23, Debtor admits that Kingston removed Bair

Build and appointed itself as managing member of Bairstone by December 2016 at the

latest and that thereafter, all of the alleged losses occurred while Kingston was

mismanaging the projects. Debtor denies the remainder of the allegations as written.

      21.    In response to paragraph 24, Debtor admits that the sale of 1531 Republic

Street closed in July 2017. Further answering, Debtor states that if Kingston expended

additional funds, according to the express terms of the Operating Agreement attached to

the Complaint, it had no obligation to do so. Kingston was not an obligor on the loan

with the lender nor was it a party to any contracts with the customer or the

subcontractors. As such, if Kingston advanced any funds to Bairstone it did so

voluntarily, and any such payments constituted either a loan to Bairstone (not damages),

or an additional capital contribution and an investment in Bairstone, which is not

damages. According to the express terms of the operating agreement any additional

capital contribution by Kingston would be a liquidating capital contribution because it

reduced Bair Build’s interest in Bairstone to the extent that Kingston contributed money

and Bair Build did not. Under either scenario, Kingston has not been damaged nor has

the Debtor benefited in any way so the Plaintiffs have failed to state claim. Debtor denies

the remainder of the allegations.

      22.    In response to paragraph 25, Debtor denies that Bairstone was entitled to

the money or damaged.



                                            6
       23.     In response to paragraph 26, Debtor admits that as a result of Kingston’s

mismanagement and neglect a Bairstone asset was the subject of a foreclosure sale while

Kingston was the manager. Further answering, Debtor states that losing a speculative

profit is not a damage nor has the Debtor been benefited by the alleged lost profit. Debtor

denies the remainder of the allegations as written.

       24.     In response to paragraph 27, Debtor admits the fact of the adversary

proceeding but denies the allegations alleged therein. The allegations in that adversary

proceeding cannot form the basis of a claim for the Plaintiffs. Debtor denies the remainder

of the allegations.

       25.     Debtor denies the allegations contained in paragraph 28 as written. Further

answering, Debtor states that even if true, the Plaintiffs were damaged as alleged, which

the Debtor denies, the Plaintiffs alleged damaged were not as a result of the alleged

fraudulent transfer and as such, the Plaintiffs have failed to state a claim for fraudulent

transfer based upon any legal theory. Additionally, the Plaintiffs’ alleged debt, which is

denied, did not arise from the alleged fraudulent transfer so the transfer cannot form the

basis of a claim for the Plaintiffs.

       26.     Debtor denies the allegations contained in paragraphs 29 and 30. Indeed,

the allegations in paragraphs 29 and 30 prove that Plaintiffs have failed to state a claim

and should be sanctioned—the law is clear that any judgment entered under Section

523(A)(2) or Section 523(A)(6) must be based upon the debtor’s own conduct, which is



                                             7
not the case here. Additionally, the Plaintiffs’ damages are irrelevant, because a Section

523(A)(2) judgment may not exceed the amount of benefit to a debtor that the fraudulent

conduct created. The Plaintiffs have failed to state a claim based upon 523(A)(6).

       27.    In response to the allegations contained within paragraphs 31 through 41,

Debtor denies the allegations and states that the Plaintiffs know the allegations are

frivolous because as the Plaintiffs allege, they took over Bairstone and when they did,

they removed the Debtor as a signor on the checking account and restricted all access to

the financial records to just the Plaintiffs. As reflected in the Plaintiffs’ records, which the

Plaintiffs have access to, one of the Debtor’s affiliated companies deposited $39,272.15

into the Bairstone checking account to record the Debtor’s additional capital contribution

and then on the same day the exact amount of money was withdrawn with a check

written to cash (so the funds would be immediately available) and then deposited into

the Bair Build the same day so that Bair Build could pay the contractors performing the

work on the Republic Property owned by Bairstone. Additionally, if the check were theft

as alleged, which Debtor denies, the claim would be barred by the 1 year statute of

limitations. Lastly, under Ohio law, a claim alleging conversion of money (rather than of

goods) will only lie if “identification is possible and there is an obligation to deliver the

specific money in question.” Dice v. White Family Cos., Ohio App. 2d Dist., 2007-Ohio-

5755, ¶17.




                                               8
      28.    In cases where plaintiffs have alleged only financial loss and no other

damages, which is the case here, Section 523(a)(6) simply does not apply. Further

answering, Debtor states that any judgment entered under Section 523(A)(2)(A) may not

exceed the amount of benefit to a debtor that the fraudulent conduct created.

      29.    Debtor denies the allegations in paragraphs 42 through 45.

      30.    Debtor denies all the allegations in paragraphs 46 through 50?

      31.    Debtor denies the allegations in paragraphs 51 through 59.

      32.    Debtor denies the allegations in paragraphs 60 and 61. Further answering,

Debtor states that the law is clear—the Plaintiffs are not entitled to attorney fees or

prejudgment interest under Section 523(A)(2).

      33.    Debtor denies any allegations not expressly admitted herein.

                              ADDITIONAL DEFENSES

      34.    The complaint fails to state a claim upon which relief can be granted.

Among other things, Debtor is not a member of Barestone and thus owes no duties to

either Barestone or its other member, Kingston.

      35.    The allegations and claims are not based upon Debtor’s conduct, and the

complaint fails to state a claim upon which relief can be granted.

      36.    The claims are barred by one or more of the doctrines of res judicata,

estoppel, statute of limitations, assumption of risk, contributory negligence, voluntary

payment of the volunteer, duress, failure of consideration, payment, release, or waiver.



                                            9
       37.    The claims fail due to the absence of any fiduciary or other special

relationship between Debtor and the Plaintiffs.

       38.    The claims are barred by the single satisfaction rule.

       39.    The claims fail due to the absence of false pretenses, a false representation,

or actual fraud.

       40.    Actions for non-dischargeability of claims based on misrepresentations

made by debtors give rise to actions only under 11 U.S.C. § 523(a)(2), as 523(A)(2) and

523(A)(6) are mutually exclusive.

       41.    The claims fail due to the absence of a materially false statement in writing,

the absence of any reasonable reliance on any such statement, or the absence of

publication with an intent to deceive.

       42.    The claims fail due to the absence of fraud or defalcation while acting in a

fiduciary capacity, embezzlement, or larceny.

       43.    The claims fail due to the absence of willful or malicious injury or action.

       44.    The claims fail because Debtor’s acts were not targeted at the Plaintiffs, at

least in the sense that the act is certain or almost certain to cause financial harm.

       45.    Debtor hereby gives notice of her intent to rely upon such additional

defenses as may become apparent or available in the future.




                                             10
       HAVING FULLY ANSWERED, Debtor respectfully requests that the case be

dismissed at the Plaintiffs’ cost and expense, and for such other relief as to which Debtor

is entitled under the law

                                          Respectfully submitted,

                                          /s/ Paul T. Saba
                                          Paul T. Saba, Esq. (0063723)
                                          Jeffrey M. Nye, Esq. (0082247)
                                          STAGNARO, SABA & PATTERSON CO., L.P.A.
                                          2623 Erie Avenue
                                          Cincinnati, Ohio 45208
                                          513.533.2703
                                          513.533.2999 (facsimile)
                                          pts@sspfirm.com
                                          jmn@sspfirm.com
                                          Attorneys for Debtor

                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on June 1, 2020 upon the
U.S. Trustee and on all registered ECF Participants, electronically through the court’s ECF
System at the email address registered with the Court:

                                          /s/ Paul T. Saba
                                          Paul T. Saba, Esq. (0063723)




                                            11
